UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6952


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANGELO GALLOWAY, a/k/a Gelo,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:10-cr-00096-MSD-TEM-2)


Submitted: December 30, 2019                                      Decided: January 22, 2020


Before MOTZ and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Angelo Galloway, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Angelo Galloway appeals the district court’s orders denying his motion for a

sentence reduction and motions for reconsideration of the denial of his motions for

compassionate release.    We have reviewed the record and find no reversible error.

Accordingly, we affirm substantially for the reasons stated by the district court. United

States v. Galloway, No. 2:10-cr-00096-MSD-TEM-2 (E.D. Va. June 10 & June 20, 2019);

see also United States v. Legree, 205 F.3d 724, 730 (4th Cir. 2000) (recognizing there is

no right to counsel in pursuing motion for sentence reduction). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2